ORDER
PER CURIAM.
Maureen E. Bredenkamp and Lisa Maassen (Mother) appeal from an amended judgment of the trial court that deleted an award to Mother of $20,369.07 for past necessary expenses. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).